Citation Nr: 1716670	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee strain with instability as secondary to a service-connected disability.

2.  Entitlement to service connection for right knee strain with instability as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1998 to June 1998 and from January 2001 to March 2002.  He had additional National Guard service from September 1997 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO addressed the service connection knee disability claims as secondary specifically to a service-connected lumbosacral strain disability, a review of the record indicates additional service-connected disabilities (including right leg sciatic and femoral nerve impairments) that may affect the left or right knee joints.  As such, the issues on the title page of this decision have been revised accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran requested that he provide testimony before a Veterans Law Judge via a video conference.  Such a hearing was scheduled on December 1, 2016.  The Veteran did not appear.  However, in correspondence dated in November 2016, the Veteran's former attorney requested that a December 2016 video conference hearing be re-scheduled.  The request to reschedule included good cause.  38 C.F.R. § 20.702 (2016).  Although the Veteran subsequently reported his desire to represent himself, pro se, there is no indication that he has withdrawn his hearing request.  Indeed, given that it was problems with the Veteran's former attorney that precipitated the need to reschedule, the Veteran should not be prejudiced for any defect in the timing for the request.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  

	
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing before a Veterans Law Judge and notify him of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

